ORDER
PER CURIAM.
On consideration of the certified order revoking respondent’s license to practice law in the state of Virginia, this court’s February 11, 2013, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline of disbarment should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C.Bar R. XI, § 14(g), it is
ORDERED that Shannon M. Guignon is hereby disbarred from the practice of law in the District of Columbia. See In re Bogollagama, 979 A.2d 629 (D.C.2009)(the functional equivalent discipline to the revocation of one’s license to practice law is disbarment); see also In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007)(rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement the period of respondent’s disbarment will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar R. XI, § 14(g).